COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                 §
 PAMBULA MERRIFIELD,                                             No. 08-07-00286-CV
                                                 §
                        Appellant,                                    Appeal from
                                                 §
 v.                                                           County Court at Law No. 4
                                                 §
 GARDEN TERRACE DUPLEXES,                                       of Dallas County, Texas
                                                 §
                        Appellee.                                 (TC # 07-11586-D)
                                                 §

                                  MEMORANDUM OPINION

       This appeal is before the Court on its own motion for determination whether the appeal

should be dismissed for want of prosecution. Finding that Appellant has not filed a brief or a motion

for extension of time, we dismiss the appeal.

       Appellant failed to file her brief on the due date, June 13, 2008. On June 23, 2008, the Clerk

of the Court sent the parties a notice that Appellant had not filed her brief or motion for extension

of time. Further, the notice advised the parties of the Court’s intent to dismiss for want of

prosecution unless one of the parties responded showing grounds to continue the appeal. The Court

received a one-page document labeled “Appellant’s Brief” but it was not filed because it was not in

compliance with TEX .R.APP .P. 38.1. We ordered Appellant to file a corrected brief no later than

October 13, 2008 and advised her that failure to file a corrected brief would result in dismissal of

the appeal. No brief has been filed. This Court possesses the authority to dismiss an appeal for want

of prosecution when the appellant has failed to file her brief in the time prescribed, and gives no

reasonable explanation for such failure. TEX .R.APP .P. 38.8(a)(1); Elizondo v. City of San Antonio,

975 S.W.2d 61, 63 (Tex.App.--San Antonio 1998, no writ). Because Appellant failed to file her
brief and has not responded to our inquiry, we dismiss the appeal for want of prosecution pursuant

to TEX .R.APP .P. 38.8(a)(1), 42.3(b), and 42.3(c).


January 29, 2009
                                                      ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Carr, JJ.
Carr, J., not participating